Case: 14-13315   Date Filed: 06/09/2015   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-13315
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 0:05-cr-60031-WPD-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

WILLIAM JESUS BRANDEL-MENA,
a.k.a. William Bonilla,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                              (June 9, 2015)

Before JULIE CARNES, JILL PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 14-13315     Date Filed: 06/09/2015    Page: 2 of 5


      William Brandel-Mena appeals his 21-month sentence imposed upon

revocation of supervised release. On appeal, Mr. Brandel-Mena argues that his

sentence was substantively unreasonable because it should have been concurrent

with, rather than consecutive to, the 48-month sentence he received in the Eastern

District of Louisiana that formed the basis for his supervised release revocation.

      We review the reasonableness of a sentence under a deferential abuse of

discretion standard. Gall v. United States, 552 U.S. 38, 41 (2007). We first

confirm that the district court committed no significant procedural error, such as

improperly calculating the guideline range or inadequately explaining the chosen

sentence. Id. at 51. We then examine whether the sentence was substantively

reasonable in light of the totality of the circumstances. Id. The party challenging

the sentence bears the burden to show that the sentence is unreasonable in light of

the record and the 18 U.S.C. § 3553(a) factors. United States v. Tome, 611 F.3d
1371, 1378 (11th Cir. 2010).

      When a defendant violates a condition of supervised release, the district

court may, after considering the factors set forth in § 3553(a)(1), (a)(2)(B),

(a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7), revoke the supervised release

and impose a term of imprisonment for the offense that resulted in the term of

supervised release. 18 U.S.C. § 3583(e). These factors include the nature and

circumstances of the offense and the history and characteristics of the defendant,


                                           2
              Case: 14-13315     Date Filed: 06/09/2015    Page: 3 of 5


the need for the sentence imposed to afford adequate deterrence to criminal

conduct and to protect the public from further crimes of the defendant, the

applicable guideline range, the pertinent policy statements of the Sentencing

Commission, the need to avoid unwarranted sentencing disparities, and the need to

provide restitution to victims. 18 U.S.C. § 3553(a)(1), (a)(2)(B)-(C), (a)(4)-(7).

      The weight given to any specific § 3553(a) factor is committed to the sound

discretion of the district court. United States v. Clay, 483 F.3d 739, 743 (11th Cir.

2007). However, a court can abuse its discretion when it (1) fails to consider

relevant factors that were due significant weight, (2) gives an improper or

irrelevant factor significant weight, or (3) commits a clear error of judgment by

balancing the proper factors unreasonably. United States v. Irey, 612 F.3d 1160,

1189 (11th Cir. 2010) (en banc). Moreover, a district court’s unjustified reliance

on any one § 3553(a) factor may be an indicator of an unreasonable sentence.

United States v. Crisp, 454 F.3d 1285, 1292 (11th Cir. 2006).

      In determining whether to impose a consecutive or concurrent term, the

district court must consider the factors set forth in § 3553(a). 18 U.S.C. § 3584(b).

According to the sentencing guidelines, “[a]ny term of imprisonment imposed

upon the revocation of . . . supervised release shall be ordered to be served

consecutively to any sentence of imprisonment that the defendant is serving,

whether or not the sentence of imprisonment being served resulted from the


                                          3
                Case: 14-13315       Date Filed: 06/09/2015       Page: 4 of 5


conduct that is the basis of the revocation of . . . supervised release.” U.S.S.G.

§ 7B1.3(f). We have upheld a consecutive sentence challenged on substantive

reasonableness grounds where the district court adequately considered the §

3553(a) factors and the sentence was reasonable under the circumstances. See

United States v. Sweeting, 437 F.3d 1105, 1106-07 (11th Cir. 2006).

       Upon review of the record and consideration of the parties’ briefs, we

affirm.

       On appeal, Mr. Brandel-Mena does not challenge the district court’s

revocation of his supervised release or its calculation of the advisory guideline

range. He challenges only the district court’s imposition on revocation of a

consecutive, rather than concurrent, term of imprisonment. 1 Mr. Brandel-Mena

fails to demonstrate that his sentence was substantively unreasonable in the light of

the record and the applicable § 3553(a) factors.

       Mr. Brandel-Mena’s sentence was on the low end of the advisory guideline

range. The district court noted that it had taken into account Mr. Brandel-Mena’s


1
  Mr. Brandel-Mena argued at sentencing that one of the reasons he returned to the United States,
thereby violating his supervised release, was that he was fleeing Honduras, where he was shot
seven times. The government responded that according to the presentence investigation report in
the Louisiana case, Mr. Brandel-Mena stated that he came back to the United States for financial
reasons, not because of persecution. The district court heard the arguments of both sides and
then stated, “I think, as we talked about last time, Mr. Brandel-Mena, what you’ve told me could
be a defense to this charge. Your lawyer could argue that you came to this country under duress,
fleeing from Honduras because you feared for your life. But, if you admit the allegation, you
give up that defense, along with any and all other defenses.” DE 53-6. Mr. Brandel-Mena
responded that he wanted to admit the allegation and give up any and all defenses.
                                                4
               Case: 14-13315     Date Filed: 06/09/2015    Page: 5 of 5


assistance to the government in connection with his Eastern District of Louisiana

conviction, but it decided that this assistance had already resulted in a substantial

reduction below the guideline range in the case in the Louisiana case. The court

stated that in imposing a sentence at the low end of the guideline range, it

considered as a mitigating factor the fact that Mr. Brandel-Mena admitted the

violation. In fashioning its sentence, the district court was entitled to rely on Mr.

Brandel-Mena’s extensive criminal history and repeated reentries into the United

States after deportation, as these factors related to the need to deter criminal

conduct and protect the public from the defendant’s future criminal conduct, as

well as the history and characteristics of the defendant. See 18 U.S.C. §

3553(a)(1), (2)(B), (2)(C). Indeed, in imposing a consecutive, rather than

concurrent, sentence, the district court followed the guideline’s recommendation.

See U.S.S.G. § 7B1.3(f). Thus, the court did not abuse its discretion by imposing a

21-month consecutive sentence. Accordingly, we affirm Mr. Brandel-Mena’s

sentence as substantively reasonable.

      AFFIRMED.




                                           5